Case 8:19-ap-00546-RCT Doc 42

CLERK OF COURT, U.S, BANKRUPTCY
MIDDLE DISTRICT OF FLORIDA

SAM M. GIBBONS FEDERAL COURT HOUSE
801 NORTH FLORIDA AVENUE

TAMPA. FLORIDA 33602

ATT: CLERK

Filed 06/29/20 Page lofi

FILED VIA MAIL
JUN 29 2020

Clerk, U.S Bankruptcy Court
Middle District of Florida
Tampé Division

DUE TO CIRCUMSTANCES BEYOND MY CONTROL I WAS UNABLE TO PROCURE

ASSISTANCE IN THE PROCESS OF SERVICE OF THE ORIGINAL SUMMONS’ IN THIS CASE.

PER FEDERAL R. BANKR. P. 7004 (e) 1 am requesting the issuance of an alias summons.

Enclosed is a stamped return envelope for said documents.

Respectfully,

Diane Leslie Seal

Vanes habiv Ne Lac

D4) 7x - OO G)

77).

BS) GTO €
